Title: From Thomas Jefferson to James Madison, 2 November 1793
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Germantown Nov. 2. 1793.

I overtook the President at Baltimore, and we arrived here yesterday, myself fleeced of seventy odd dollars to get from Fredericksburg here, the stages running no further than Baltimore. I mention this to put yourself and Monroe on your guard. The fever in Phila. has so much abated as to have almost disappeared. The inhabitants are about returning. It has been determined that the President shall not interfere with the meeting of Congress. R. H. and K. were of opinion he had a right to call them to any place but that the occasion did not call for it. I think the President inclined to the opinion. I proposed a proclamation notifying that the Executive business would be done here till further notice, which I believe will be agreed. H. R. Lewis, Rawle &c. all concur in the necessity that Congress should meet in Phila. and vote there their own adjournment, if it shall then be necessary to change the place. The question will be between N. York and Lancaster. The Pensylva. members are very anxious for the latter, and will attend punctually to support it as well as to support Muhlenburg and oppose the appointment of Smith (S.C.) speaker, which is intended by the Northern members. According to present appearances, this place cannot lodge a single person more. As a great favor I have got a bed in the corner of the public room of a tavern: and must so continue till some of the Philadelphians
 
make a vacancy by removing into the city. Then we must give from 4. to 6 or 8. dollars a week for cuddies without a bed, and sometimes without a chair or table. There is not a single lodging-house in the place.—Ross and Willing are alive. Hancock is dead.—Johnson of Maryld. has refused. Ru. L. and Mc.l. in contemplation. The last least.—You will have seen Genet’s letters to Moultrie and to myself. Of the last I know nothing but from the public papers; and he published Moultrie’s letter and his answer the moment he wrote it. You will see that his inveteracy against the President leads him to meditate the embroiling him with Congress. They say he is going to be married to a daughter of Clinton’s. If so, he is afraid to return to France. Hamilton is ill, and suspicions he has taken the fever again by returning to his house. He of course could not attend here to-day, but the Pr. had shewed me his letter on the right of calling Congress to another place. Adieu.
